                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 18-20---BU- DLC
                       Plaintiff,

          vs.                                       ORDER

  ANTHONY COLE DANIELS,

                       Defendant.




      Before the Court is the United States' s Motion to Dismiss Forfeiture Items.

(Doc. 48.) Defense counsel filed a pleading shortly after the motion was filed,

informing the Court that counsel had not been able to communicate with

Defendant Anthony Cole Daniels regarding the motion. (Doc. 49.) No follow-up

brief has been filed, and it therefore appears that Daniels does not oppose the

motion.

      IT IS ORDERED that the motion (Doc. 48) is GRANTED.

      IT IS FURTHER ORDERED that three items listed in the Plea Agreement

(Doc. 27) and Preliminary Order of Forfeiture (Doc. 37) as items of forfeiture,

namely (1) a Ruger New Vaguer 45 ACP pistol (SIN 511-39784), (2) a Ruger GP



                                          1
100 pistol (SIN 174-22606), and (3) a Tikka T3 Rifle (SIN 728206), will no longer

be forfeited and are dismissed as items of forfeiture.

      DATED this    ~/ct   day of May, 2019.




                                       Dana L. Christensen, Chief District Judge
                                       United States District Court




                                         2
